i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00298-CR

                                            Joe RAMIREZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-1716W
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM


Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 19, 2008

AFFIRMED

           Joe Ramirez pleaded nolo contendere to the offense of burglary of a building with the intent

to commit theft, and was placed on community supervision for a term of five years. The State filed

a motion to revoke Ramirez’s community supervision, alleging Ramirez had violated the terms of

his community supervision by failing to report to his probation officer, failing to attend drug/alcohol

counseling, and neglecting to pay $1,250 in administrative fees and court costs. After a hearing on
                                                                                       04-08-00298-CR

the State’s motion, the trial court revoked Ramirez’s community supervision. The trial court

subsequently sentenced Ramirez to a term of 18 months imprisonment and ordered Ramirez to pay

$4,200 in fines and penalties. We affirm.

        Ramirez’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal is frivolous and without merit. Counsel provided Ramirez with a copy of the brief and

informed him of his right to review the record and file his own brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). Ramirez did not file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant appellate

counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.

No substitute counsel will be appointed. Should Ramirez wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that was overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals. See TEX . R. APP . P. 68.3; 68.7. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R.

APP . P. 68.4.

                                                        PER CURIAM

DO NOT PUBLISH



                                                  -2-